DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This is in response to amendment and terminal disclaimer  filed on 2/2/2022 in which claims 21-40 are pending and claims 1-20 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-20, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Chaouat et al (10,948,957) teaches a method for implementing a dynamic power estimation (DPE) unit that adapts weights in real-time are described. A system includes a processor, a DPE unit, and a power management unit (PMU). The DPE unit generates a power consumption estimate for the processor by multiplying a plurality of weights by a plurality of counter values, with each weight multiplied by a corresponding counter. However the closest prior above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: initiate a dynamic adjustment phase in response to detecting execution of a first application; compare a first prediction of power consumption of a processing unit to a measured power consumption of the processing unit, during execution of the first application, in response to initiation of the dynamic adjustment phase, as recited in claims 1 and  28. Determine an error of a first prediction of power consumption of the processing unit based at least in part on the plurality of weighted metrics, in response to initiating the dynamic adjustment phase, and generate a second prediction of power consumption of the processing unit, 7/ 10Application Serial No. 17/201.143 - Filed March 15. 2021based at least in part on the error, as recited in claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20150025857-A1).did. AND PGPB.dbnm.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633